ON PETITION FOR REHEARING
In its petition for rehearing appellant contends we erred in our construction of the case of Continental Roll  Steel F'dryCo. v. Slocum (1942), *Page 202 111 Ind. App. 438, 41 N.E.2d 635. It asserts the dissenting opinion of Crumpacker, C.J. is correct in holding that case has no application to the facts herein.
In the Slocum case this court set out the findings of the Full Industrial Board. Those pertinent to the question here involved were as follows:
"And it is further found that on March 4, 1940, the said Mose Slocum was last exposed to an occupational disease while in the employment of the defendant and that as the result of said occupational disease he was totally disabled on March 5, 1940, and was so totally disabled until the time of his death on the 19th day of May, 1941.
"It is further found that the disease from which the plaintiff's decedent was suffering was tuberculosis and that it was an incident of occupational diseases, sustained while in the employment of the defendant. And it is further found that the defendant was notified of said disability and said occupational disease sustained by the plaintiff's decedent while in the employment of the defendant on March 18, 1940.
"It is further found that on May 27, 1940, the said Mose Slocum and the defendant entered into a compensation agreement, which was approved by the Industrial Board on June 3, 1940, by the terms of which the defendant agreed to pay the plaintiff compensation at the rate of $16.50 per week, based upon an average weekly wage of $42.98, and beginning March 12, 1940, and to continue during the period of his total disability, or until terminated by law.
. . . .
"It is further found that before the plaintiff filed her complaint No. 116 on September 15, 1941, there was a disagreement between the parties as to the payment of compensation by the defendant to the plaintiff. . . ."
This court then, at page 443, stated as one of the appellant's contentions: *Page 203 
"It is next argued that the appellee did not bring herself within the provisions of the Indiana Workmen's Occupational Diseases Act because the death of the decedent `did not occur within one year of disablement.'"
This is precisely the question presented by this appeal. In that case we answered this contention in the following language of Judge Curtis:
"It is next argued by the appellant that the cause of action herein was not filed in time and that the statute of limitations had run against it. In this connection, it should be pointed out that the claim herein was filed within a few months after the death of the decedent and was certainly filed in time under the statute."
In appellant's original brief herein it asserted this court in the Slocum case confused § 40-2205 (f), Burns' 1940 Replacement with the statute of limitations. We do not agree with this 3.  contention. In our opinion this section provides a limitation of time for the payment of compensation for death resulting from an occupational disease. We adhere to our ruling the Slocum case is decisive of the question here involved. Furthermore, we believe it was decided correctly.
Petition for rehearing denied.
NOTE. — Reported in 70 N.E.2d 287.